Exhibit 10.11

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

LOAN AGREEMENT

between

CITY UB SOLAR, LLC,

a Delaware limited liability company

(Borrower);

and

UNION BANK, N.A.,

a national bank association

(as Lender)

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS      2    1.1    Definitions      2    1.2    Rules of
Interpretation      15    ARTICLE 2 THE CREDIT FACILITY      17    2.1    Term
Loan      17    2.2    [***]      19    2.3    Other Payment Terms      19   
2.4    Change of Circumstances      22    2.5    [Intentionally Omitted]      22
   2.6    Alternate Office; Minimization of Costs      23    2.7    Security   
  23    2.8    Release of Collateral due to Customer Buy-Out      23    ARTICLE
3 CONDITIONS PRECEDENT      24    3.1    Conditions Precedent to the Closing
Date      24    ARTICLE 4 REPRESENTATIONS AND WARRANTIES      26    4.1   
Representations and Warranties      26    ARTICLE 5 AFFIRMATIVE COVENANTS OF
BORROWER      31    5.1    Use of Proceeds      31    5.2    Insurance      31
   5.3    Notices      31    5.4    Financial Statements      32    5.5   
Reports      33    5.6    Existence, Conduct of Business      33    5.7   
Books, Records, Access      33    5.8    Preservation of Rights; Further
Assurances      34    5.9    Taxes and Other Government Charges      34    5.10
   Compliance With Laws, Instruments, Etc.      34    5.11    Permits      34   
5.12    Indemnification      35    5.13    Accounts      36    5.14   
Compliance with Anti Terrorism Laws      36    5.15    Separateness Provisions
     37   

 

i

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

5.16    Backup Servicer      37    5.17    Interest Rate Cap      37    5.18   
[***]      37    5.19    [***]      37    ARTICLE 6 NEGATIVE COVENANTS OF
BORROWER      37    6.1    Contingent Liabilities      37    6.2    Limitations
on Liens      37    6.3    Indebtedness      38    6.4    Sale or Lease of
Assets      38    6.5    Changes      38    6.6    Distributions      38    6.7
   Investments      38    6.8    Regulations      38    6.9    Revenues      38
   6.10    Dissolution      38    6.11    Amendments      38    6.12    Name and
Location; Fiscal Year      38    6.13    Assignment      39    6.14    Transfer
of Interest      39    6.15    Transfer of Customer Agreements      39   
ARTICLE 7 EVENTS OF DEFAULT; REMEDIES      39    7.1    Borrower Events of
Default      39    7.2    Remedies      40    ARTICLE 8 MISCELLANEOUS      41   
8.1    Addresses      41    8.2    Additional Security; Right to Set-Off      42
   8.3    Delay and Waiver      42    8.4    Costs, Expenses and Attorneys’ Fees
     43    8.5    Entire Agreement      43    8.6    Governing Law      43   
8.7    Severability      43    8.8    Headings      44   

 

ii

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.9    Accounting Terms      44    8.10    Additional Financing      44    8.11
   No Partnership, Etc.      44    8.12    Limitation on Liability      44   
8.13    Waiver of Jury Trial      44    8.14    Consent to Jurisdiction      45
   8.15    Usury      45    8.16    Successors and Assigns      45    8.17   
Patriot Act Compliance      46    8.18    Counterparts      46   

 

SCHEDULES Schedule 1    Amortization Schedule Schedule 2    Lender Account
Information and Lending Office Schedule 3    Financial Model Schedule 3.1(n)   
Existing Bank Accounts Schedule 4.1(n)    Litigation Schedule 5.15   
Separateness Provisions EXHIBITS Exhibit A    Form of Guarantee, Pledge and
Security Agreement Exhibit B    Form of Note Exhibit C    Form of Closing
Certificate Exhibit D    Form of Withholding Certificate Exhibit E    Form of
Portfolio Report

 

iii

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT, dated as of February 8, 2013 (this “Agreement”), is made by
and among CITY UB SOLAR, LLC, a Delaware limited liability company (“Borrower”)
and UNION BANK, N.A., a national banking association (the “Lender”).

WHEREAS, Borrower is an indirect wholly owned subsidiary of SolarCity
Corporation, a Delaware Corporation (“SolarCity”)

WHEREAS, SolarCity, indirectly holds an equity interest in [***] the “Owners”);

WHEREAS, a certain tax equity investor (the “Investor”) indirectly holds [***]
the “Master Tenants”), respectively;

WHEREAS, each Owner directly owns a portfolio of PV Systems;

WHEREAS, Borrower was formed to acquire the Investor’s ownership interest in the
Master Tenants [***];

WHEREAS, on or about the date hereof, Borrower has paid to the Investor the
purchase price due under the Sale Documents (as defined herein) in respect of
the Investor’s interests in the Master Tenants [***];

WHEREAS, Borrower has requested that the Lender make a term loan and other
financial accommodations to Borrower in an aggregate amount of up to
$10,000,000.00 (the “Commitment”) on the terms, and subject to the conditions,
set forth herein, in order to reimburse Borrower for such purchase price paid to
the Investor under the Sale Documents;

WHEREAS, immediately following the acquisition by Borrower of the Master Tenants
pursuant to the Sale Documents and funding of the term loan by Lender, (i) [***]
and (ii) Borrower shall cause [***] (the “Guarantors”) to execute a Guarantee,
Pledge and Security Agreement for the benefit of the Lender in the form attached
hereto as Exhibit A, pursuant to which each Guarantor will jointly and severally
guarantee the obligations of Borrower under this Agreement and pledge a security
interest in all of its assets for the benefit of the Lender;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

WHEREAS, the Lender have agreed to make such loan and other financial
accommodations to the Borrower on the terms and subject to the conditions set
forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

AGREEMENT

In consideration of the agreements herein and in the other Financing Documents
and in reliance upon the representations and warranties set forth herein and
therein, the parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. Except as otherwise expressly provided, capitalized terms used
in this Agreement and its exhibits and schedules shall have the meanings set
forth below.

“Accession Agreement” means the agreement by which Borrower becomes a
beneficiary to the Master Back-up Services Agreement.

“Accounts” shall mean the Master Revenue Account and the Owner Accounts.

“Affiliate” of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified or who holds or beneficially owns
50% or more of the equity interest in the Person specified or 50% or more of any
class of voting securities of the Person specified. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of partnership interests or voting securities, by contract or
otherwise.

“Amortization Schedule” means, with respect to the Term Loan, the schedule of
required payments of principal due and payable on each Scheduled Payment Date,
as set forth in Schedule 1 attached hereto.

“Anti-Terrorism Laws” means any federal laws of the United States of America
relating to terrorism or money laundering, including Executive Order 13224; the
Patriot Act and the regulations administered by OFAC.

“Applicable Permit” means any Permit, including any zoning, environmental
protection, pollution, sanitation, FERC, any State public utility commission,
safety, siting or building Permit that is material or necessary at any given
time in light of the operation of any Project to operate, maintain, repair, own
or use any such Project as contemplated by the Operative Documents, to sell
electricity or renewable energy credits, “green tags” or other like
environmental credits or benefits therefrom, to enter into any Operative
Document or to consummate any transaction contemplated thereby.

 

2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Applicable Interest Rate” means for a given Interest Period the per annum rate
equal to the lower of (i) the sum of LIBOR plus 3.25% and (ii) from and after
the execution and delivery of the Interest Rate Cap, such percentage rate as set
forth therein.

“Arches” SolarCity Arches Holdings, LLC, a Delaware limited liability company
that is wholly-owned by Member.

“Asset Management Agreement” means that certain Asset Management Agreement,
dated as of the Closing Date, by and between the Borrower and SolarCity, as
provider.

“Assumptions” means with respect to the Term Loan, over the term of the Loan:
(i) the Debt Service Coverage Ratio will be [***], (ii) production will be based
on (A) P50 Insolation, (B) a degradation factor of 0.5%, (iii) the maintenance
and services expenses of the Borrower will be $[***] per year per DC megawatt of
installed nameplate capacity, prorated for any capacity not available for a full
year, and escalating annually in an amount equal to [***]% of the fee paid for
the preceding year, as set forth in the Maintenance and Services Agreement,
(iv) the administrative expenses of the Borrower will be $[***] per year per DC
megawatt of installed nameplate capacity, prorated for any capacity not
available for a full year, and escalating annually in an amount equal to [***]%
of the fee paid for the preceding year, as set forth in the Asset Management
Agreement, (v) the back-up service provider fees of $[***] per year, as set
forth in the Accession Agreement, and (vi) the insurance expenses of the
Borrower.

“Bankruptcy Event” shall be deemed to occur with respect to any Person if
(a) such Person shall institute a voluntary case seeking liquidation or
reorganization under the Bankruptcy Law or shall consent to the institution of
an involuntary case thereunder against it; (b) such Person shall file a
petition, answer or consent or shall otherwise institute any similar proceeding
under any other applicable federal, State or other applicable law, or shall
consent thereto; (c) such Person shall apply for, or by consent there shall be
an appointment of, a receiver, liquidator, sequestrator, trustee or other
officer with similar powers for itself or any substantial part of its assets;
(d) such Person shall make an assignment for the benefit of creditors; (e) such
Person shall admit in writing its inability to pay its debts generally as they
become due; (f) if an involuntary case shall be commenced seeking the
liquidation or reorganization of such Person under the Bankruptcy Law or any
similar proceeding shall be commenced against such Person under any other
applicable federal, State or other applicable law and (i) the petition
commencing the involuntary case is not timely controverted; (ii) the petition
commencing the involuntary case is not dismissed within sixty (60) days of its
filing; (iii) an interim trustee is appointed to take possession of all or a
portion of the property, and/or to operate all or any part of the business of
such Person and such appointment is not vacated within sixty (60) days; or
(iv) an order for relief shall have been issued or entered therein; or a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers of such Person or of all or a part of its property, shall have been
entered; or (h) any other similar relief shall be granted against such Person
under any federal, State or other applicable law.

 

3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Bankruptcy Law” means Title 11, United States Code, and any other State or
federal insolvency, reorganization, moratorium or similar law for the relief of
debtors.

“Borrower” has the meaning set forth in the Preamble.

“Borrower Entities” means Borrower, each Managing Member, Master Tenant
Corporation and each Owner.

“Borrower’s Knowledge” means the actual knowledge of any Responsible Officer of
any Borrower Entity of (x) a fact, condition or circumstance or (y) a fact,
condition or circumstance which would cause a reasonably prudent person to
conduct further inquiry.

“Borrowing” means the borrowing of the Term Loan pursuant to this Agreement.

“Borrowing Notice” has the meaning set forth in Section 2.1(f).

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized to be closed in California.

“Capital Adequacy Requirement” has the meaning given in Section 2.4(b) of this
Agreement.

“Change in Control” has the meaning given in Section 7.1(g) of this Agreement.

“Change of Law” means, after the Closing Date, the (i) occurrence of any
adoption of any Governmental Rule, any change in any Governmental Rule or the
application or requirements thereof (whether such change occurs in accordance
with the terms of such Governmental Rule as enacted, as a result of amendment,
or otherwise), any change in the interpretation or administration of any
Governmental Rule by any Governmental Authority, or (ii) compliance by the
Lender or Borrower with any request or directive (whether or not having the
force of law) of any Governmental Authority, that, in each such case, makes it
unlawful or impossible for the Lender to make or maintain the Term Loan.

“Claims” has the meaning given in Section 5.12(a)(i) of this Agreement.

“Closing Certificate” means a closing certificate, in the form of Exhibit C to
this Agreement.

“Closing Date” means the date when each of the conditions precedent listed in
Section 3.1 of this Agreement has been satisfied (or waived in writing by the
Lender).

“Code” means the Internal Revenue Code of 1986, as amended.

 

4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Collateral” means, with respect to a Security Document, all property which is
subject or is or is intended or required to become subject to the security
interests or Liens granted by such Security Document.

“Collateral Agency and Depositary Agreement” has the meaning given in
Section 2.7(c) of this Agreement.

“Commitment” has the meaning set forth in the Recitals.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“Customer Agreement” means either (i) a power purchase agreement, between a Host
Customer and a Owner, whereby such Owner sells such Host Customer electricity
generated by the affiliated PV System or (ii) a lease, between a Host Customer a
Owner, whereby the such Owner leases the affiliated PV System to such Host
Customer.

“Customer Buyout” means a Host Customer’s exercise of its purchase option at a
given termination value in accordance with its Customer Agreement.

“Customer Payments” means all payments made by the Host Customers to the
applicable Owner pursuant to the Customer Agreements.

“Customer Prepay” means a Host Customer’s exercise of its right under its
Customer Agreement to prepay all of its obligations for the remainder of the
term set forth therein.

“Debt” of any Person at any date means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, Note or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person under leases which are or should be, in accordance
with GAAP, recorded as capital leases in respect of which such Person is liable,
(e) all obligations of such Person to purchase securities (or other property)
which arise out of or in connection with the sale of the same or substantially
similar securities (or property), (f) all deferred obligations of such Person to
reimburse any bank or other Person in respect of amounts paid or advanced under
a letter of credit or other instrument, (g) all Debt of others secured by a Lien
on any asset of such Person, whether or not such Debt is assumed by such Person
and (h) all Debt of others guaranteed directly or indirectly by such person or
as to which such Person has an obligation substantially the economic equivalent
of a guarantee.

“Debt Service Coverage Ratio” means, with respect to any Twelve Month Period,
the ratio of: (a) Revenues of all Owners, less Operating Expenses to (b) the
aggregate outstanding interest and scheduled principal due and payable under the
Term Loan during such Twelve Month Period, through and including the Scheduled
Payment Date immediately preceding the delivery of such Portfolio Report.

 

5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Default” means any occurrence, circumstance or event, or any combination
thereof, which, with the lapse of time, the giving of notice or both, would
constitute an Event of Default.

“Default Rate” means, with respect to the Term Loan and all other Obligations
under the Financing Documents, Applicable Interest Rate plus 2% per annum.

“Depository” means Corporate Trust Services of Union Bank, N.A.

“Dollars” and “$” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.

“Environmental Claim” means any and all obligations, liabilities, losses,
administrative, regulatory or judicial actions, suits, demands, decrees, claims,
liens, judgments, warning notices, notices of noncompliance or violation,
investigations, proceedings, removal or remedial actions or orders, or damages
(foreseeable and unforeseeable, including consequential and punitive damages),
penalties, fees, out-of-pocket costs, expenses, disbursements, attorneys’ or
consultants’ fees, relating in any way to any Hazardous Substances Law or any
Permit issued under any such Hazardous Substances Law (hereafter “Hazard
Claims”), including (a) any and all Hazard Claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages pursuant to any applicable Hazardous Substances Law, and (b) any and all
Hazard Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to health, safety
or the environment.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, Commitment, preemptive rights or agreements of any kind (including any
members’ or voting agreements) for the issuance, sale, registration or voting
of, or securities convertible into, any additional shares of capital stock of
any class, or partnership, membership or other ownership interests of any type
in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Plan” means any employee benefit plan (a) maintained by Borrower or any
member of the Controlled Group, or to which any of them contributes or is
obligated to contribute, for its employees and (b) covered by Title IV of ERISA
or to which Section 412 of the Code applies.

“Event of Default” has the meanings given in Section 7.1 of this Agreement.

“Existing Bank Account” means each of the Master Tenants’ accounts identified on
Schedule 3.1(n) of this Agreement.

“FDIC” means the Federal Deposit Insurance Corporation and its successors.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“FERC” means the Federal Energy Regulatory Commission and its successors.

 

6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Financing Documents” means this Agreement, the Note, the Interest Rate Cap, the
SolarCity Indemnity Agreement and the Security Documents, and any other
documents, agreements or instruments entered into in connection with any of the
foregoing.

“Financial Model” means a computer model agreed to by the Borrower and the
Lender, showing the anticipated economic results and the Assumptions used to
project the estimated cash flow available for the payment of principal and
interest on the Term Loan, as set forth in more detail in the attached Schedule
3.

“GAAP” means (i) generally accepted accounting principles in the United States
of America consistently applied and (ii) upon mutual agreement of the parties,
internationally recognized generally accepted accounting principles,
consistently applied.

“Guarantee, Pledge and Security Agreement” means the Guarantee, Pledge and
Security Agreement to be executed by each of the Guarantors for the benefit of
the Lender as of the date hereof in the form attached hereto as Exhibit A.

“Guarantors” has the meaning set forth in the Recitals.

“Governmental Authority” means any national, State or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity, (including any zoning authority,
FERC, the relevant State commissions, the FDIC, the Comptroller of the Currency
or the Federal Reserve Board, any central bank or any comparable authority) or
any arbitrator with authority to bind a party at law.

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, guideline, policy requirement or other governmental
restriction or any similar form of decision of or determination by, or any
interpretation or administration of any of the foregoing having the force of law
by, any Governmental Authority, whether now or hereafter in effect.

“Hazardous Substances” means any hazardous or toxic substance or waste,
pollutant or contaminant which is regulated by Hazardous Substances Law
including, but not limited to, petroleum products, asbestos, polychlorinated
byphenols and radioactive materials.

“Hazardous Substances Law” means any and all State and local statutes, laws,
regulations, ordinances, judgments, orders, codes or injunctions which imposes
liability for or standards of conduct concerning the generation, distribution,
use, treatment, storage, disposal, cleanup, transport or handling of Hazardous
Substances including, but not limited to, the Federal Water Pollution Control
Act (as amended) the Resource Conservation and Recovery Act of 1976 (as amended)
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(as amended) the Toxic Substances Control Act (as amended) and the Occupational
Safety and Health Act of 1970 (as amended) to the extent it relates to the
handling of and exposure to hazardous or toxic materials or similar substances.

“Holdco” has the meaning given in Section 5.18 of this Agreement.

 

7

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Host Customer” means the customer under a Customer Agreement in respect of a
Project.

“Indemnitees” has the meaning given in Section 5.12 of this Agreement.

“Incentives” means any and all proceeds of any renewable energy or other
credits, pollution allowances, offsets, subsidies, grants, utility rebates, or
benefits or similar incentives to any of the foregoing, including but not
limited to (i) renewable energy credits under any state renewable portfolio
standard or federal renewable energy standard, pollution allowances, carbon
credits and similar environmental allowances or credits and green tag or other
reporting rights under Section 1605(b) of The Energy Policy Act of 1992 and any
present or future federal, state, or local law, regulation or bill, and
international or foreign emissions trading program, and (ii) any payment by a
utility or state or local Governmental Authority as an inducement to a utility
customer, solar company or installer to install or use solar equipment,
including, without limitation, a payment in the form of a performance-based
incentive.

“Interest Period” means each calendar month; provided that,

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall end on the next preceding Business Day;

(b) the initial Interest Period shall begin on the Closing Date; and

(c) no Interest Period shall extend beyond the Loan Maturity Date.

“Interest Rate Cap” means an interest rate cap agreement, to be entered into
after the Closing Date, by and between the Borrower and Lender.

“Investor” has the meaning set forth in the Recitals.

“Legal Requirements” means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation including any Governmental Rule, any requirement
under a Permit, and any determination of any Governmental Authority in each case
applicable to or binding upon such Person or any of its properties or to which
such Person or any of its property is subject.

“Lender” has the meaning set forth in the Preamble.

“Lending Office” means the office in the United States of America designated as
such beneath the name of the Lender set forth in Schedule 2 of this Agreement or
such other office that Lender may specify in writing from time to time to the
Borrower in accordance with this Agreement.

“LIBOR” means for any Interest Period with respect to the Term Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Lender from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.

 

8

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Lien” on any asset means any mortgage, deed of trust, lien, pledge, charge,
security interest, restrictive covenant by Borrower, easement or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected or effective under applicable law, as well as the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Loan Agreement” or this “Agreement” has the meaning set forth in the Preamble.

“Loan Maturity Date” means January 31, 2015.

“Local Account” means the account in the name of the Borrower at Union Bank,
N.A. No. [***].

“Maintenance Services Agreement” means that certain maintenance services
agreement, dated as of the Closing Date, by and between the Borrower and
SolarCity, as provider.

“Managing Member” means [***].

“Master Back-up Servicing Agreement” means that certain Master Back-Up Servicing
Agreement, dated as of December 14, 2012, by and among SolarCity Corporation, in
its individual capacity and as provider and [***], as back-up provider.

“Master Revenue Account” has the meaning ascribed to such term in the Collateral
Agency and Depositary Agreement.

“Master Tenant” has the meaning set forth in the Recitals.

“Master Tenant I” means has the meaning set forth in the Recitals.

“Master Tenant II” has the meaning set forth in the Recitals.

“Master Tenant III” has the meaning set forth in the Recitals.

“[***]” [***].

“Material Adverse Effect” means, with respect to any Person, (a) any event or
occurrence that has a material adverse effect on the business, results of
operations or condition (financial or otherwise) of such Person; (b) any event
or occurrence of whatever nature which would materially and adversely affect
(i) the ability of such Person to perform its obligations under the Financing
Documents, including the debt service payments with respect to the Term Loan
(including, but not limited to, the payment of Fees, interest and principal due
with respect to Projects) by the Loan Maturity Date, or (ii) with respect to the
Financing Documents, the validity or priority of the Lender’s security interests
in, and Liens on, the Collateral and the continued effectiveness and
enforceability of the Security Documents.

 

9

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Member” means SolarCity Fund Holdings, LLC, a Delaware limited liability
company.

“Member Pledge” has the meaning given in Section 2.7(a)(i)(B) of this Agreement.

“Minimum Credit Requirements” means (i) in respect of any residential Host
Customer, [***].

“Minimum Lower Credit Requirements” means [***].

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any ERISA Plan that is a multiemployer plan (as
defined in Section 4001(a)(3) of ERISA) to which Borrower or any member of the
Controlled Group is making, or has an obligation to make, contributions, or has
made, or has been obligated to make, contributions since the date which is six
(6) years immediately preceding the Closing Date.

“Note” has the meanings given in Section 2.1(e) of this Agreement.

“Obligations” means and includes, all loans, advances, debts and liabilities
howsoever arising (and whether arising or incurred before or after any
Bankruptcy Event), owed by the Borrower to Lender of every kind and description
(whether or not evidenced by any note or instrument and whether or not for the
payment of money), direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, pursuant to the terms of this Agreement
or any of the other Financing Documents, including all principal, interest,
amounts due under any letter of credit, indemnity or reimbursement obligations,
fees, charges, expenses, attorneys’ fees and accountants fees chargeable to
Borrower in connection with its dealings with Borrower and payable by Borrower
under this Agreement or any of the other Financing Documents.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

 

10

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“OFAC Lists” has the meaning assigned to such term in Section 4.1(w) of this
Agreement.

“OFAC Violation” has the meaning assigned to such term in Section 5.14(b) of
this Agreement.

“Operating Expenses” means the sum of (i) the maintenance and services expenses
set forth in the Maintenances Services Agreement, (ii) the administrative
expenses set forth in the Asset Management Agreement, (iii) the back-up service
provider fees set forth in the Accession Agreement, (iv) the insurance expenses,
(v) the collateral agency fees set forth in the Collateral Agency and Depositary
Agreement, and (vi) any other expenses specifically related to the servicing and
maintenance of the Projects.

“Operative Documents” means the Financing Documents, the Sale Documents and the
Project Documents.

“Organizational Documents” means, with respect to any limited liability company,
the certificate or articles of formation or organization and operating agreement
or limited liability company agreement and any other agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization.

“Other Sources” means any funds made available to Borrower by any other Person;
provided that with respect to Borrower and Member, “Other Sources” shall include
any funds provided by Member or Borrower that is not otherwise required to be
made available or paid pursuant to its respective obligations under any
Financing Document.

“Other Taxes” has the meaning given in Section 2.3(d)(i) of this Agreement.

“Owner” has the meaning set forth in the Recitals.

“Owner I” has the meaning set forth in the Recitals.

“Owner II” has the meaning set forth in the Recitals.

“Owner III” has the meaning set forth in the Recitals.

“Owner Accounts” has the meaning ascribed to such term in the Collateral Agency
and Depositary Agreement.

“P50 Insolation” means, with respect to any given Project, the insolation
estimate provided by SolarCity that has a 50% probability of being met or
exceeded by the actual insolation experienced at the project site for any given
years.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 (a/k/a the USA Patriot Act).

 

11

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under Title IV of ERISA.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority.

“Permitted Investments” means (a) direct obligations of the United States of
America (including obligations issued or held in book-entry form on the books of
the Department of the Treasury of the United States of America) or obligations
the timely payment of the principal of and interest on which are fully
guaranteed by the United States of America; (b) interest-bearing demand or time
deposits (including certificates of deposit) which are either (i) insured by the
Federal Deposit Insurance Corporation, or (ii) held in banks and savings and
loan associations, having general obligations rated at least “AA” or equivalent
by S&P and at least “Aa2” by Moody’s; (c) obligations of any State or any agency
or instrumentality of any of the foregoing which are rated at least “AA” by S&P
and at least “Aa2” by Moody’s; (d) commercial paper rated (on the date of
acquisition thereof) at least A-1 or P-1 or equivalent by S&P and Moody’s,
respectively (or an equivalent rating by another nationally recognized credit
rating agency of similar standing if neither of such corporations is then in the
business of rating commercial paper), maturing not more than thirty (30) days
from the date of creation thereof; or (e) any money market fund registered under
the Federal Investment Company Act of 1940, whose shares are registered under
the Federal Securities Act of 1933, and having a rating by money market funds
rated at least “AA” by S&P or “Aa2” or better by Moody’s, as long as the
portfolio of such money market fund is limited to obligations under
sub-paragraph (a).

“Permitted Liens” means (i) Liens of materialmen, mechanics, workers, repairmen
or employees arising in the ordinary course of business; (ii) Liens imposed by
any Governmental Authority for Taxes not yet due or being contested in good
faith and by appropriate proceedings and in respect of which appropriate
reserves acceptable to the Lender have been established in accordance with GAAP;
(iii) Liens arising out of judgments or awards so long as an appeal or
proceeding for review is being prosecuted in good faith and for the payment of
which appropriate reserves have been established in accordance with GAAP, bonds
or other security have been provided or are fully covered by insurance, in each
case, as acceptable to the Lender; (iv) the rights and interests of the Lender
as provided in the Financing Documents; (v) the rights of Host Customers under
Customer Agreements; and (vi) encumbrances consisting of zoning restrictions,
licenses, restrictions on use of property or imperfections in title relating to
a Project which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect on the Borrower.

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, Governmental Authority or any other entity
whether acting in an individual, fiduciary or other capacity.

“Prepaid Project” shall a Project for which the applicable Host Customer has
fully prepaid all its obligations under the respective Customer Agreement for
the term set forth therein.

 

12

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Project” means a PV System, the associated real property rights, rights under
the applicable Customer Agreements and all other related rights to the extent
applicable thereto including, without limitation, all Parts and manufacturers’
warranties and rights to access Host Customer data.

“Project Documents” means the Maintenance Services Agreement, the Asset
Management Agreement, the Accession Agreement and any replacement services
agreement thereof in accordance with the terms thereunder.

“Projected Debt Service Coverage Ratio” means, with respect to the delivery of
any Portfolio Report, the projected ratio of: (a) Revenues of all Owners, less
Operating Expenses for the Twelve Month Period beginning on the Scheduled
Payment Date occurring in the month to which such Portfolio Report pertains to
(b) the aggregate outstanding interest and scheduled principal due and payable
under the Term Loan during such Twelve Month Period.

“Portfolio Report” means a report, substantially in the form of Exhibit E
hereto, providing aggregate performance data of the Projects.

“PV System” means a photovoltaic system, including photovoltaic panels, racks,
wiring and other electrical devices, conduit, weatherproof housings, hardware,
one or more inverters, remote monitoring equipment, connectors, meters,
disconnects and over current devices.

“Register” has the meaning given in Section 8.13 of this Agreement.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System of the United States of America and any successor thereto.

“Regulatory Change” means any change after the date of this Agreement in
federal, State, local or foreign laws, regulations, Legal Requirements or
requirements under Applicable Permits, or the adoption or making after such date
of any interpretations, directives or requests of or under any federal, State,
local or foreign laws, regulations, Legal Requirements or requirements under
Applicable Permits (whether or not having the force of law) by any Governmental
Authority charged with the interpretation or administration thereof.

“[***]” [***].

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsection 13, 14, 16, 1, 19 or 20 or PBGC Reg. Section 2615.

“Reserve Requirement” means, with respect to the Lender, the maximum rate
(expressed as a percentage) at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during the
applicable interest period therefor under Regulation D by the Lender. Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by the Lender by reason of any
Regulatory Change against (i) any category of liabilities or extensions of
credit or other assets which include the Term Loan or (ii) any category of
liabilities or extensions of credit which are considered an irrevocable
Commitment to lend, unless such loans are exempt from this foregoing list.

 

13

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Responsible Officer” means, as to any Person, its president, chief executive
officer, chief operating officer, chief financial officer, controller or
treasurer, or any managing general partner or managing member of such Person
that is a natural person (or any of the preceding with regard to any managing
general partner or managing member of such Person that is not a natural person).

“Revenues” shall mean, in respect of any Owner for any period, the sum of the
following amounts received by such Owner during such period: all income,
revenue, proceeds and other amounts, including but not limited to, all Customer
Payments, Incentives and insurance or condemnation proceeds, arising out of or
in connection with the Projects.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale Documents” means the [***].

“Scheduled Payment Date” means any of the dates set forth in the Amortization
Schedule on which a payment of principal on the Term Loan is due and payable.

“Security Agreement” has the meaning given in Section 2.7(a) of this Agreement.

“Security Documents” means the Collateral Agency and Depositary Agreement, the
Member Pledge, the Security Agreement, the Guarantee, Pledge and Security
Agreement and any other security documents, financing statements and other
documentation filed or recorded in connection with the foregoing.

“Single Employer Plan” means any employee benefit plan which is covered by
Title IV of ERISA but which is not a Multiemployer Plan.

“SolarCity” has the meaning set forth in the Recitals.

“SolarCity Indemnity Agreement” means the Indemnity Agreement, dated as of the
date hereof, from SolarCity for the benefit of the Lender.

“State” means (a) any state of the United States of America or (b) the District
of Columbia.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

14

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Taxes” has the meaning given in Section 2.3(d)(i) of this Agreement.

“Twelve Month Period” means, with respect to a given Scheduled Payment Date, any
12 month period ending on such Scheduled Payment Date; provided, however, if
such 12 month period commenced before the Closing Date, than such period shall
solely be the period from the Closing Date until such Scheduled Payment Date.

“Term Loan” has the meaning given in Section 2.1(a) of this Agreement.

“UCC” means the Uniform Commercial Code of the jurisdiction the law of which
governs the document in which such term is used or which governs the creation or
perfection of the Liens granted thereunder.

“[***]” [***].

1.2 Rules of Interpretation. Except as otherwise expressly provided, the rules
of interpretation set forth below shall apply to this Agreement and the other
Financing Documents.

(a) The singular includes the plural and the plural includes the singular. The
definitions of terms apply equally to the singular and plural forms of the terms
defined.

(b) A reference to a Governmental Rule includes any amendment or modification to
such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.

(c) A reference to a Person includes its permitted successors and assigns.

(d) The words “include,” “includes” and “including” are not limiting.

(e) A reference in a document to an Article, Section, Exhibit, Schedule, Annex
or Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document. In the event of any conflict between the provisions of this Agreement
(exclusive of the Exhibits, Schedules, Annexes and Appendices thereto) and any
Exhibit, Schedule, Annex or Appendix thereto, the provisions of this Agreement
shall control.

(f) References to any document, instrument or agreement (i) shall include all
exhibits, schedules and other attachments thereto, (ii) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.

 

15

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(g) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in any document shall refer to such document as a whole and not to any
particular provision of such document.

(h) References to “days” shall mean calendar days, unless the term “Business
Days” shall be used. References to a time of day shall mean such time in
California, unless otherwise specified.

(i) The Financing Documents are the result of negotiations between, and have
been reviewed by Borrower, the Lender and their respective counsel. Accordingly,
the Financing Documents shall be deemed to be the product of all parties
thereto, and no ambiguity shall be construed in favor of or against Borrower or
the Lender.

(j) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “will” and “shall”
shall be construed to have the same meaning and effect.

(k) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding.”

(l) Accounting terms have the meanings assigned to them by GAAP, as applied by
the accounting entity to which they refer.

(m) Unless otherwise specified in this Agreement, whenever a payment is required
to be made pursuant to this Agreement on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day. Whenever performance
of a required action, other than a payment, is due under this Agreement on a day
that is not a Business Day, such performance shall be made on the next
succeeding Business Day.

(n) If, at any time after the Closing Date, Moody’s or S&P shall change its
respective system of classifications, then any Moody’s or S&P “rating” referred
to herein shall be considered to be at or above a specified level if it is at or
above the new rating which most closely corresponds to the specified level under
the old rating system.

 

16

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDIT FACILITY

2.1 Term Loan.

(a) Term Loan. The Lender hereby agrees, on and subject to the terms and
conditions of this Agreement, to make one term loan to the Borrower (the “Term
Loan”) on the Closing Date in Dollars in a principal amount up to but not
exceeding the Commitment.

(b) Interest Provisions Relating to Term Loan.

(i) Interest Rate. Borrower shall pay interest (including interest accruing
after the commencement of an insolvency proceeding under applicable Bankruptcy
Law) on the unpaid principal amount of the Term Loan from the Closing Date until
the Loan Maturity Date at the Applicable Interest Rate.

(ii) Interest Payment Dates. Interest on the unpaid principal amount of the Term
Loan shall be payable in arrears on the last day of each Interest Period as
provided in Section 5.1(a) of the Collateral Agency and Depositary Agreement,
upon any prepayment of the Term Loan as and to the extent provided in
Section 5.4 of the Collateral Agency and Depositary Agreement and at maturity
(whether by acceleration or otherwise); provided that interest payable pursuant
to Section 2.3(c) shall be payable on demand.

(iii) Interest Computations. All computations of interest on the Term Loan
hereunder shall include the first day but exclude the last day of the period for
which such interest is payable and shall be based upon a year of 360 days.

(iv) Interest Account and Interest Computations. Borrower authorizes the Lender
to record in an account or accounts maintained by the Lender on its books
(A) the interest rates applicable to the Term Loan; (B) the date and amount of
each principal and interest payment on the Term Loan; and (C) such other
information as the Lender may determine is necessary for the computation of
interest payable by Borrower hereunder consistent with the basis hereof.
Borrower agrees that all computations by the Lender of interest shall be deemed
prima facie to be correct unless refuted by Borrower. The Lender shall deliver
to Borrower a statement detailing such computations of interest when it delivers
the calculations described in such Section.

(c) Principal Payments of Term Loan.

(i) On each Scheduled Payment Date, Borrower shall repay a portion of the
outstanding principal of the Term Loan in an amount equal to the amount set
forth in the Amortization Schedule for such Scheduled Payment Date.

(ii) On each Scheduled Payment Date, Borrower shall apply amounts remaining in
the Master Revenue Account to repay outstanding principal on the Term Loan in
accordance with the terms of the Collateral Agency and Depositary Agreement.

 

17

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(iii) Subject to Section 7.2(b), any remaining unpaid principal, interest, fees
and costs payable hereunder or under any other Financing Documents shall be due
and payable on the Loan Maturity Date.

(d) Promissory Note. If requested by the Lender, the obligation of Borrower to
repay the Term Loan and to pay interest thereon at the rates provided herein
shall be evidenced by a promissory note in the form of Exhibit B (the “Note”),
payable to the order of the Lender.

(e) Term Loan Funding. No later than 12:00 p.m., Pacific time, on a date of the
Borrowing confirmed by a final irrevocable notice of Borrower (“Borrowing
Notice”), if the applicable conditions precedent listed in Section 3.1 have been
satisfied or waived, the Lender shall make available the Commitment in Dollars
in immediately available funds to an account maintained by the Borrower.

(f) Prepayments.

(i) Voluntary Prepayment of Term Loan. Borrower may, at its option, using funds
from Other Sources, prepay outstanding amounts under the Term Loan in whole or
in part, without premium or penalty (except as set forth in Section 2.5). Any
optional prepayment hereunder shall be in a minimum aggregate amount of Fifty
Thousand Dollars ($50,000) or such lesser amount as shall remain outstanding in
the aggregate under the Term Loan. Borrower will give the Lender written notice
of each optional prepayment in accordance with Section 4.2 of the Collateral
Agency and Depositary Agreement prior to the date the proceeds of such
prepayment are applied in accordance with clause (iii) below.

(ii) Mandatory Prepayments. With respect to a given Project, upon receipt by the
Borrower of (A) proceeds from a Host Customer in connection with a Customer
Buyout, (B) proceeds from a Host Customer in connection with a Customer Prepay,
(C) insurance/condemnation proceeds due to a “casualty event,” or (D) a down
payment from a Host Customer in connection with the Minimum Lower Credit
Requirements, 100% of such proceeds shall be transferred to the applicable Owner
Account within two (2) Business Days of receipt of such proceeds. Borrower will
give the Lender written notice in accordance with Section 4.2 of the Collateral
Agency and Depositary Agreement prior to the date the proceeds of such
prepayment are applied in accordance with clause (iii) below.

(iii) The proceeds of any prepayment made pursuant to this Section 2.1(f) shall
be allocated in accordance with Section 5.4 of the Collateral Agency and
Depositary Agreement.

 

18

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.2 [***]. [***].

2.3 Other Payment Terms.

(a) Place and Manner. Except as otherwise provided herein, Borrower shall make
all payments due to the Lender hereunder at its account in the United States
identified in Schedule 2 from time to time, in lawful money of the United States
and in immediately available funds not later than 2:00 p.m., Pacific time, on
the date on which such payment is due (subject to the provisions of this
Agreement). Any payment made after such time on any day shall be deemed received
on the next Business Day after such payment is received.

(b) Date. Unless otherwise specified in this Agreement, whenever any payment due
hereunder shall fall due on a day other than a Business Day, such payment shall
instead be due on the next succeeding Business Day, and such extension of time
shall be included in the computation of interest or fees, as the case may be.

(c) Late Payments. If an Event of Default has occurred and is continuing
hereunder, interest shall accrue at the Default Rate on the aggregate,
outstanding principal balance of the Term Loan from the occurrence of an Event
of Default hereunder until the earlier to occur of (i) the date all Obligations
are paid in full or (ii) the date such Event of Default is remedied or waived by
the Lender.

(d) Net of Taxes, Etc.

(i) Taxes. Any and all payments to or for the benefit of the Lender by Borrower
hereunder or under any other Financing Document shall, so long as the Lender
shall have complied with its obligations set forth in Section 2.3(f), be made
free and clear of and without deduction, setoff or counterclaim of any kind
whatsoever and in such amounts as may be necessary in order that all such
payments, after deduction for or on account of any present or future taxes,
levies, imposts, deductions, charges or withholdings imposed by the United
States of America or any political subdivision thereof arising from or relating
to the Commitment or Term Loan made under this Agreement, and all liabilities
with respect thereto (excluding taxes based on or measured by the income or
capital (including in this exclusion taxes imposed in lieu thereof, franchise
taxes, minimum taxes and branch profits taxes) of the Lender by any jurisdiction
or any political subdivision or taxing authority thereof or therein as a result
of a connection between the Lender and such jurisdiction or political
subdivision, other than a connection resulting solely from executing, delivering
or performing its obligations or receiving a payment under, or enforcing, this
Agreement or any) (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”),
shall be not less than the amounts otherwise specified to be paid under this
Agreement and the other Financing Documents. If Borrower shall be required by
law to withhold or deduct any Taxes imposed by the United States of America or
any political subdivision thereof from or in respect of any sum payable
hereunder or under any other Financing Document to the Lender, and, so long as
the Lender shall have complied with its obligations set forth in Section 2.3(f),
(A) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.3(d)), the Lender receives an amount equal to the
sum it would have received had no such deductions been made; (B) Borrower shall
make such deductions; and (C) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. If Borrower shall make any payment under this Section 2.3(d) to or for the
benefit of the Lender with respect to Taxes and if the Lender shall claim any
credit or deduction for such Taxes against any other taxes payable by the Lender
to any taxing jurisdiction then the Lender shall pay to Borrower an amount equal
to the amount by which such other taxes are actually reduced; provided that
(i) the aggregate amount payable by the Lender pursuant to this sentence shall
not exceed the aggregate amount previously paid by Borrower with respect to such
Taxes and (ii) nothing in this paragraph shall be construed to require the
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person. In
addition, Borrower agrees to pay any present or future stamp, recording or
documentary taxes and any other excise or property taxes, charges or similar
levies that arise under the laws of the United States of America or the State in
which any Project or Borrower is located from any payment made hereunder or
under any other Financing Document or from the execution or delivery or
otherwise with respect to this Agreement or any other Financing Document
(hereinafter referred to as “Other Taxes”).

 

19

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(ii) Indemnity. Borrower shall indemnify the Lender for the full amount of Taxes
and Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction
on amounts payable under this Section 2.3(d)) arising from the execution,
delivery or performance of its obligations or from receiving a payment
hereunder, or enforcing this Agreement or any Financing Document, paid by the
Lender, or any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted; provided that Borrower shall not be obligated to
indemnify the Lender for any penalties, interest or expenses relating to Taxes
or Other Taxes arising from the Lender’s gross negligence or willful misconduct.
The Lender agrees to give notice to Borrower of the assertion of any claim
against the Lender relating to such Taxes or Other Taxes as promptly as is
practicable; provided that the Lender’s failure to so notify Borrower of such
assertion shall not relieve Borrower of its obligation under this
Section 2.3(d), except to the extent that such indemnified amount is actually
increased as a direct result of such failure. Payments by Borrower pursuant to
this indemnification shall be made within thirty (30) days from the date the
Lender makes written demand therefor, which demand shall be accompanied by a
certificate describing in reasonable detail the basis and calculation thereof
and certifying further that the method used to calculate such amount is fair and
reasonable. The Lender agrees to (i) repay to Borrower any refund (including
that portion of any interest that was included as part of such refund with
respect to Taxes or Other Taxes paid by Borrower pursuant to this
Section 2.3(d)) received by the Lender for Taxes or Other Taxes that were paid
by Borrower pursuant to this Section 2.3(d); provided, however, that (A) Lender
shall not be required to pay any amounts pursuant to this Section 2.3(d) at any
time when an Event of Default exists; (B) the aggregate amount payable by the
Lender pursuant to this sentence shall not exceed the aggregate amount
previously paid by Borrower with respect to such Taxes and (C) nothing in this
paragraph shall be construed to require the Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person and (ii) to contest, with the
cooperation and at the expense of Borrower, any such Taxes or Other Taxes which
the Lender or Borrower reasonably believes not to have been properly assessed.

 

20

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(iii) Notice. Within thirty (30) days after the date of any payment of Taxes or
Other Taxes by Borrower, Borrower shall furnish to the Lender, at its address
referred to in Section 8.1, the original or a certified copy of a receipt
evidencing payment thereof (or if such receipt is not available, any other proof
of payment reasonably satisfactory to the Lender). The Lender shall promptly
provide a copy of such receipt to the Lender. Borrower shall compensate the
Lender for all losses and expenses sustained by the Lender as a result of any
failure by Borrower to so furnish the original or certified copy of such receipt
or such other proof.

(iv) Survival of Obligations. The obligations of Borrower under this
Section 2.3(d) shall survive the termination of this Agreement and the repayment
and discharge of the Obligations.

(e) Withholding Exemption Certificates. Nothing in this Section 2.3(f) shall be
construed to require the Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person. On or before the Closing Date, the Lender agrees that it will
deliver to Borrower either (i) a statement that it is a United States person (as
defined in Section 7701(a)(30) of the Code); or (ii) if it is not a United
States person, a letter in the form of Exhibit D and two (2) duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI or
successor applicable form, as the case may be, certifying in each case that the
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. The Lender which delivers
to Borrower a Form W-8BEN (claiming an exemption under an applicable treaty or a
portfolio interest exemption) or W-8ECI pursuant to the preceding sentence
further undertakes to deliver to Borrower further copies of the said letter and
Form W-8BEN or W-8ECI, or successor applicable forms, or other manner of
certification or procedure, as the case may be, on or before the date that any
such letter or form expires or becomes obsolete or within a reasonable time
after gaining knowledge of the occurrence of any event requiring a change in the
most recent letter and forms previously delivered by it to Borrower, and such
extensions or renewals thereof as may reasonably be requested by Borrower,
certifying in the case of a Form W-8BEN or W-8ECI that the Lender is entitled to
receive payments under this Agreement and the other Financing Documents without
deduction or withholding of any United States federal income taxes, unless in
any such cases a Change of Law has occurred after the Closing Date which renders
all such forms inapplicable or which would prevent the Lender from duly
completing and delivering any such letter or form with respect to it.

 

21

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.4 Change of Circumstances.

(a) Increased Costs. If, after the date of this Agreement, any Change of Law
(other than any Change of Law in respect of Taxes):

(i) shall impose, modify or hold applicable any reserve, special deposit or
similar requirement (without duplication of any reserve requirement included
within the interest rate through the definition of “Reserve Requirement”)
against assets held by, deposits or other liabilities in or for the account of,
advances or loans by the Lender; or

(ii) shall impose on the Lender any other condition directly related to the Term
Loan or Commitment,

and the effect of any of the foregoing is to increase the cost to the Lender of
making, issuing, creating, renewing, participating in or maintaining the Term
Loan or Commitment or to reduce any amount receivable by the Lender hereunder or
under the Note, if any, then Borrower shall, upon receipt of three (3) Business
Days’ advance written demand by the Lender (accompanied by a certificate setting
forth the amount of the incurred costs), pay to the Lender additional amounts
sufficient to reimburse the Lender for such increased costs or to compensate the
Lender for such reduced amounts, to the extent actually incurred by or suffered
by the Lender.

(b) Capital Requirements. If the Lender determines in good faith that (i) any
Change of Law affects the amount of capital required or expected to be
maintained by the Lender or the Lending Office of the Lender (a “Capital
Adequacy Requirement”) and (ii) the amount of capital maintained by the Lender
or such Lending Office which is attributable to or based upon the Term Loan, the
Commitment or this Agreement must be increased as a result of such Capital
Adequacy Requirement, Borrower shall pay to the Lender, upon demand of the
Lender (accompanied by a certificate setting forth the amount of such incurred
costs), such amounts as the Lender shall determine are necessary to compensate
the Lender for the increased costs to the Lender of such increased capital.

(c) Notice. The Lender will notify the Lender of any event occurring after the
date of this Agreement that will entitle the Lender to compensation pursuant to
this Section 2.4, as promptly as is practicable, and the Lender shall promptly
notify Borrower of such event; provided that the Lender’s failure to notify the
Lender of such assertion shall not relieve Borrower of its obligation under this
Section 2.4.

2.5 [Intentionally Omitted]

 

22

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.6 Alternate Office; Minimization of Costs.

(a) The Lender may designate a Lending Office other than that set forth on
Schedule 2 and may assign all of its interests under the Financing Documents,
and its Note, to such Lending Office, provided that such designation and
assignment do not at the time of such designation and assignment increase the
reasonably foreseeable liability of Borrower under Section 2.3(d),
Section 2.4(a) or Section 2.4(b).

(b) The Lender shall use commercially reasonable efforts to avoid or minimize
any additional costs, taxes, expense or obligation which might otherwise be
imposed on Borrower pursuant to Section 2.3(d), Section 2.4(a) or Section 2.4(b)
or as a result of the Lender being subject to a Reserve Requirement; provided,
however, that such efforts shall not cause the imposition on the Lender of any
additional costs or legal or regulatory burdens.

2.7 Security. All Obligations of Borrower under the Financing Documents shall be
secured by, and Borrower shall deliver or cause to be delivered to the Lender on
the Closing Date the following:

(a) a Borrower Pledge and Security Agreement duly executed by Borrower and the
Lender (the “Security Agreement”);

(b) a Member Guarantee, Pledge and Security Agreement duly executed by Member,
Borrower and the Lender (the “Member Pledge”);

(c) a Collateral Agency and Depositary Agreement duly executed by the Borrower,
the Lender, and Union Bank, N.A., as depositary (the “Collateral Agency and
Depositary Agreement”); and

(d) [***] the Guarantee, Pledge and Security Agreement.

2.8 Release of Collateral due to Customer Buy-Out.

(a) If, due to a Customer Buyout, the Borrower indefeasibly pays all of the
outstanding Obligations with respect to the applicable Project under
Section 2.1(f)(ii), to the extent the Lender confirms that all Obligations of
the Borrower allocated to such Project have been repaid in full, any and all
Liens on any Collateral arising under and in connection with such Project,
granted to the Lender on or prior to the date of such prepayment pursuant to the
relevant Security Documents, shall be automatically discharged and terminated in
fully, solely to the extent that such Liens and such Collateral relate to such
Project.

(b) Once the Collateral relating to a Project is released pursuant to
Section 2.8(a), such Project shall not be deemed to be a Project for any purpose
under the Operative Documents. Notwithstanding anything in Articles 5 or 6 to
the contrary, such released Collateral can be sold, leased, transferred or
otherwise disposed of or distributed.

 

23

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS PRECEDENT

3.1 Conditions Precedent to the Closing Date. The occurrence of the Closing
Date, the effectiveness of this Agreement and the making of the Term Loan by the
Lender are subject to the prior satisfaction of each of the following conditions
(unless waived in writing by the Lender in its sole discretion):

(a) Delivery to the Lender of the following executed originals of each Financing
Document, each of which shall be satisfactory in form and substance to the
Lender and shall have been duly authorized, executed and delivered by the
parties thereto:

(i) this Agreement;

(ii) the Note;

(iii) the Security Agreement;

(iv) the Member Pledge;

(v) the Collateral Agency and Depositary Agreement

(vi) the SolarCity Indemnity Agreement; and

(vii) any other Financing Document contemplated or required to be effective as
of the Closing Date (to the extent such documents are required to be executed as
of the Closing Date).

(b) Delivery to the Lender of the following, each of which shall be reasonably
satisfactory in form and substance to the Lender and shall have been duly
executed and delivered by the party thereto:

(i) a secretary’s certificate, satisfactory in form and substance to the Lender,
from Borrower and Member, signed by each of its respective authorized
Responsible Officers and dated as of the Closing Date, certifying as to the
Organizational Documents of each such party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each such
Party, the good standing, existence or its equivalent of each such party and of
the incumbency of the Responsible Officers of each such Party.

(ii) a Closing Certificate of Borrower, dated as of the Closing Date.

(iii) an opinion, dated as of the Closing Date, of Wilson Sonsini Goodrich &
Rosati, counsel to Borrower and Member, in a form reasonably acceptable to
Lender;

 

24

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(c) Delivery to the Lender of copies of the following documents, duly
authorized, executed and delivered by the parties thereto:

(i) Sale Documents;

(ii) Maintenance Services Agreement;

(iii) Asset Management Agreement; and

(iv) Accession Agreement.

(d) As of the Closing Date, each representation and warranty set forth in
Section 4.1 is true and correct in all respects (unless such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all respects as of such earlier date).

(e) No Default or Event of Default has occurred and is continuing or will result
from the making of the Term Loan requested hereunder.

(f) The Accounts shall have been established with the Depositary and Borrower
shall have instructed SolarCity, as provider under Maintenance Services
Agreement, to direct all Customer Payments and other Revenues directly to the
applicable Owner Account.

(g) All Liens contemplated by the Security Documents to be created and perfected
in favor of the Lender as of the Closing Date shall have been perfected,
recorded and filed in the appropriate jurisdictions.

(h) The Lender shall have received a (A) searches of UCC filings in the
jurisdiction of incorporation or formation, as applicable, of Borrower and
Member and each jurisdiction where a filing would need to be made in order to
perfect the Lender’s security interest in the Collateral, (B) copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches in such jurisdictions.

(i) The UCC financing statements relating to the Collateral shall have been duly
filed in each office and in each jurisdiction where required in order to create
and perfect the first Lien and security interest set forth in the Security
Agreement and Borrower shall have properly delivered or caused to be delivered
to the Lender all such Collateral that requires perfection of the Lien and
security interest described above by possession or control.

(j) All amounts [***] required to be paid to or deposited with the Lender
hereunder and under any other separate agreement with such parties, and all
taxes, fees and other costs payable in connection with the execution, delivery
and filing of the documents and instruments required to be filed as a condition
precedent pursuant to this Section 3.1, shall have been paid in full.

 

25

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(k) The Lender shall have received (i) the most recent unaudited directionally
correct pro forma financial statements of Borrower, such financial statements to
be in the form and substance satisfactory to the Lender and (ii) the most recent
annual (2011) and quarterly (2012) financial statements of each of the Owners.

(l) The Lender shall have received the Financial Model, such Financial Model to
be satisfactory to Lender;

(m) The Lender shall have received all such documentation and information
requested by the Lender that is necessary for the Lender to identify Borrower in
accordance with the requirements of the Patriot Act (including the “know your
customer” and similar regulations thereunder).

(n) Borrower shall cause all amounts of the Owners on deposit or credited to any
Existing Bank Accounts (other than any amounts which will be required to make
the other payments required to be made under this Section 3.1 on the Closing
Date) shall have been transferred to the Master Revenue Account established as
provided in the Collateral Agency and Depositary Agreement.

(o) Each Project shall be a qualifying small power production facility pursuant
to FERC’s regulations at 18 C.F.R. § 292.203(a), with a power production
capacity of less than 20 MW and, to the extent required under FERC regulations
to preserve such status, the Borrower shall have filed with FERC a notice of
self-certification, or obtained from FERC an order granting certification, with
respect to such status.

(p) The Lender shall have received a Portfolio Report for the month of December
2012 in form and substance satisfactory to it.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties.

Borrower makes the following representations and warranties to, and in favor of,
the Lender as of the Closing Date.

(a) Organization.

(i) Borrower (A) is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware; (B) is duly
qualified, authorized to do business and in good standing in each other
jurisdiction where the character of its properties or the nature of its
activities makes such qualification necessary; and (C) has all requisite limited
liability company power and authority to own or hold under lease the property it
purports to own or hold under lease and to carry on its business as now being
conducted and as proposed to be conducted under the Operative Documents to which
it is a party.

 

26

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(ii) Member (A) is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware; (B) is duly qualified,
authorized to do business and in good standing in each other jurisdiction where
the character of its properties or the nature of its activities makes such
qualification necessary; (C) has all requisite limited liability company power
and authority to own or hold its interest in Borrower and to carry on its
business as now being conducted and as proposed to be conducted by it under the
Operative Documents in respect of the Projects.

(iii) The only holder of all membership interests in Borrower is the Member and
(A) there are no outstanding Equity Rights with respect to Borrower and
(B) there are no outstanding obligations of Borrower to repurchase, redeem, or
otherwise acquire any membership or other equity interests in Borrower or to
make payments to any Person, such as “phantom stock” payments, where the amount
thereof is calculated with reference to the fair market value or equity value of
Borrower. Borrower is authorized to issue and has issued only one class of
membership interests.

(iv) SolarCity (A) is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware; (B) is duly qualified,
authorized to do business and in good standing in each other jurisdiction where
the character of its properties or the nature of its activities makes such
qualification necessary; (C) has all requisite corporate power and authority to
own or hold its interest in Member and to carry on its business as now being
conducted and as proposed to be conducted by it under the Operative Documents in
respect of the Projects.

(b) Authorization; No Conflict. Each of Borrower and Member has duly authorized,
executed and delivered each Operative Document to which it is a party, and
neither such entity’s execution and delivery thereof nor the performance thereof
(i) will be in conflict with or result in a breach of such entity’s
organizational documents; (ii) will materially violate any other Legal
Requirement applicable to or binding on Borrower or Member or any of their
respective properties; (iii) will result in any breach of or constitute any
default under, or result in or require the creation of any Lien (other than
Permitted Liens) upon any of the Collateral under, any agreement or instrument
to which it is a party or by which it or any of the Collateral may be bound or
affected; or (iv) will require the consent or approval of any Person, which has
not already been obtained.

(c) Enforceability. Each Operative Document to which any Borrower Entity is a
party is a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally and subject to
general equitable principles (regardless of whether enforceability is considered
in a proceeding in equity or at law).

 

27

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(d) ERISA. No Borrower Entity sponsors, maintains, administers, contributes to,
participates in, or has any obligation to contribute to or any liability under,
any ERISA Plan, nor since the date which is six (6) years immediately preceding
the Closing Date has any Borrower Entity established, sponsored, maintained,
administered, contributed to, participated in, or had any obligation to
contribute to or liability under, any ERISA Plan. Each Borrower Entity is in
compliance with all applicable provisions of ERISA and the Code and all other
laws applicable to ERISA Plans, including the Age Discrimination in Employment
Act, the Americans With Disabilities Act and Title VII of the Civil Rights Act.
No Borrower Entity has any employees.

(e) Taxes. Each Borrower Entity and Member have filed, or have caused to be
filed, all federal, State and local tax returns that it is required to file, has
paid or has caused to be paid all taxes it is required to pay to the extent due,
provided, however, that any Borrower Entity or Member may contest in good faith
any such taxes and, in such event, may permit the taxes so contested to remain
unpaid during any period, including appeals, when Borrower or Member, as the
case may be, is in good faith contesting the same, so long as, with respect to
any such dispute (or aggregate pending disputes) in an amount greater than Two
Hundred Fifty Thousand Dollars ($250,000), (a) adequate reserves to the extent
required by GAAP have been established to the satisfaction of the Lender;
(b) enforcement of the contested tax is effectively stayed for the entire
duration of such contest; and (c) any tax determined to be due, together with
any interest or penalties thereon, is paid when due after resolution of such
contest.

(f) Business. No Borrower Entity has conducted any business other than the
acquisition and ownership of the Projects and activities related or incident
thereto (including those contemplated by Borrower’s Operative Documents). No
Borrower Entity has any outstanding debt or other material liabilities except as
contemplated by the Operative Documents and is not a party to or bound by any
material contract other than the Operative Documents to which it is a party.

(g) Collateral. The security interests granted to the Lender pursuant to the
relevant Security Documents in the Collateral (i) constitute as to personal
property included in such Collateral and, with respect to subsequently acquired
personal property included in such Collateral, will constitute, a first priority
perfected security interest and Lien under each applicable UCC subject to no
other Liens except Permitted Liens; and (ii) are, and, with respect to such
subsequently acquired property, will be, as to such Collateral perfected under
each applicable UCC subject to no other Liens except Permitted Liens.

(h) Private Offering. Assuming that the Lender is acquiring the Note for
investment purposes only, and not for purposes of resale or distribution thereof
except for assignments or participations as provided in Section 8.11,
Section 8.12 and Section 8.13, no registration of the Note under the Securities
Act of 1933, as amended, or under the securities laws of the State in which a
Project is located is required in connection with the offering, issuance and
sale of the Note hereunder. Neither Borrower nor anyone acting on its behalf has
taken, any action which would subject the offering, issuance or sale of the Note
to Section 5 of the Securities Act of 1933, as amended.

 

28

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(i) Investment Company, Holding Company Act. None of Borrower Entities nor
Member is an “investment company” within the meaning of, or is regulated as an
“investment company” under, the Investment Company Act of 1940.

(j) Regulations T, U, X, Etc. Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined or used in Regulations T, U or X of the Federal Reserve Board), and no
part of the proceeds of the Term Loan will be used by Borrower to “purchase” or
“carry” any such “margin stock” as so defined, or to extend credit to others for
the purpose of purchasing or carrying any such margin stock or otherwise in
violation of Regulations T, U or X of the Federal Reserve Board.

(k) Financial Statements. The financial statements (including the notes thereto)
delivered in respect of Borrower pursuant to Section 3.1(k) and Section 5.4
fairly present in all material respects the financial condition of Borrower as
of the date thereof, subject to the audit and normal year-end adjustments and
the absence of footnote disclosure. Such financial statements have been prepared
in accordance with GAAP. No such Person has any direct or contingent material
liabilities that are required to be disclosed pursuant to GAAP, except as has
been disclosed in such financial statements or otherwise disclosed in writing to
the Lender prior to the date hereof. Except as disclosed in the Closing
Certificate of the Borrower, there is no evidence of a Material Adverse Effect
with respect to any Borrower Entity in such financial statements since the
delivery of such financial statements.

(l) Existing Defaults. Borrower has not received or issued any notice of a
default of any material term of any Project Document. Borrower is not in default
under any material term of any Project Document to which it is a party.

(m) No Default. No Default or Event of Default has occurred and is continuing.

(n) Litigation. Except as set forth on Schedule 4.1(n) hereto, there are no
instituted, pending or, to Borrower’s Knowledge, threatened actions, suits,
proceedings, or to Borrower’s Knowledge, investigations, of any kind, including
actions or proceedings of or before any Governmental Authority, which could
reasonably be expected to result in a Material Adverse Effect on any Borrower
Entity.

(o) Disclosure. Neither this Agreement nor any Financing Document, nor any
certificate furnished to the Lender, by or on behalf of Borrower in connection
with the transactions contemplated by this Agreement and the other Financing
Documents (such information to be taken as a whole, including, without
limitation, updated or supplemented information) contains (or in the case of any
certificate delivered on behalf of Borrower, to Borrower’s Knowledge contains)
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein or therein not
materially misleading under the circumstances in which they were made at the
time such statements were made; provided, however, that no representation or
warranty is made with respect to projections or other forward-looking statements
provided by or on behalf of Borrower.

 

29

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(p) Tax Status. For United States federal and State income tax purposes,
Borrower will be treated as either (i) a partnership or a disregarded entity or
(ii) a corporation that is a member (but not the parent corporation) of a group
filing consolidated or combined income tax returns. Neither the execution and
delivery of the Financing Documents nor the consummation of any of the
transactions contemplated by such Financing Documents will affect such status.
Borrower has made such elections and taken such other actions, and agrees and
warrants that it shall, at all times make such elections and take such other
actions, as would permit Borrower to maintain the status as either (i) a
partnership or a disregarded entity or (ii) a corporation that is a member (but
not the parent corporation) of a group filing consolidated or combined income
tax returns for U.S. Federal and State income tax purposes, to the maximum
extent permitted by applicable Governmental Rules.

(q) Compliance with Law. Each Borrower Entity has complied in all material
respects with all applicable Governmental Rules.

(r) No Other Bank Accounts. Neither Borrower nor any other Borrower Entity has
any “account” with a “bank” (within the meaning of Section 4-104(a)(1) and
4-105(1) of the UCC, respectively) other than the Accounts, the Existing Bank
Accounts and the Local Account.

(s) Financial Model. Borrower has disclosed to the Lender the Assumptions, and
Borrower represents and warrants that the projections for each Project set forth
in the Financial Model submitted to the Lender on the Closing Date (i) are based
on good faith estimates and commercially reasonable assumptions made by
Borrower, and (ii) are consistent, with the historical performance of the
Projects (and similar photovoltaic solar projects owned, leased or operated by
Borrower or its Affiliates) and the expenses set forth in the Project Documents;
provided, however that neither the Financial Model, nor the Assumptions set
forth therein are to be viewed as facts and that actual results during the term
of the Term Loan may differ from the Financial Model and that the differences
may be material.

(t) Anti-Terrorism Laws. None of SolarCity, any Borrower Entity or Member
(a) are named on any list of persons, entities, and governments issued by OFAC
pursuant to Executive Order 13224 – Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism,
as in effect on the date hereof, or any similar list issued by OFAC
(collectively, the “OFAC Lists”); (b) are persons or entities determined by the
Secretary of the Treasury pursuant to Executive Order 13224 to be owned by,
controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in the OFAC Lists; or (c) to the
best of Borrower’s Knowledge, have conducted business with or engaged in any
transaction with any person or entity identified in (a) or (b) above.

 

30

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(u) Permits. All material Applicable Permits necessary for the operation, use
and ownership of each Project, and all Permits necessary for the routine
maintenance of each Project are either (i) in full force and effect and are not
subject to any appeals or further proceedings or to any unsatisfied condition
that may allow material modification or revocation or (ii) of a type that would
not normally be obtained before such Permit is required. No Borrower Entity is
in violation of any Applicable Permit which violation could reasonably be
expected to have a Material Adverse Effect on any such Borrower Entity. To the
Borrower’s Knowledge, the operator of each Project possesses all material
licenses, Permits, franchise, patents, copyrights, trademarks and trade names,
or rights thereto necessary to perform its duties under the Operative Documents
to which it is a party, and such party is not in material violation of any valid
rights of others with respect to any of the foregoing.

(v) Hazardous Substances. To Borrower’s Knowledge there are not (i) any past or
existing violations of any Hazardous Substances Law by any Person relating in
any way to any Project or (ii) any event, condition or circumstance that could
reasonably be expected to form a basis for an Environmental Claim against any
Project or any Borrower Entity with respect thereto.

ARTICLE 5

AFFIRMATIVE COVENANTS OF BORROWER

Borrower covenants and agrees that so long as this Agreement is in effect, it
shall, unless the Lender (or if so specified, the Lender) waives compliance in
writing:

5.1 Use of Proceeds. Use the proceeds of the Term Loan solely (a) acquire
Investor’s interests in the Master Tenants pursuant to the Sale Documents,
(b) to pay down a portion of the outstanding principal of the Term Loan on the
Closing Date and (c) to pay fees [***], costs and expenses as required under
this Agreement.

5.2 Insurance. Maintain property insurance and business interruption insurance
with respect to the PV Systems in accordance with prudent industry standards.

5.3 Notices. Promptly, upon acquiring notice or giving notice, as the case may
be, or obtaining Borrower’s Knowledge thereof, give written notice to the Lender
of:

(a) Any litigation, action or proceeding pending or to the Borrower’s Knowledge,
threatened against any Borrower Entity or any Project, (i) involving claims
against any Borrower Entity which could reasonably be expected to have a
Material Adverse Effect, or (ii) instituted for the purpose of revoking,
terminating, suspending, withdrawing, modifying or withholding any Applicable
Permit which could reasonably be expected to have a Material Adverse Effect on
any Borrower Entity;

(b) Any Default or Event of Default shall have occurred and be continuing;

 

31

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(c) Any casualty, damage or loss, whether or not insured, through fire, theft,
other hazard or casualty, if such casualty, damage or loss affects Borrower or
any Project, involving a probable loss in excess of Two Hundred Fifty Thousand
Dollars ($250,000);

(d) Any matter which has, or could reasonably be expected to have, a Material
Adverse Effect on any Borrower Entity or Member;

(e) Initiation of any condemnation proceedings involving any Project;

(f) With respect to all Projects, notice of any material event of default or
termination given or received under any Project Document;

(g) Any claim of force majeure under any Project Documents related to any
Project;

(h) Member or any Borrower Entity’s adoption of or participation in any ERISA
Plan, or intention to adopt or participate in any ERISA Plan;

(i) Any (i) fact, circumstance, condition or occurrence at, on, or arising from,
any site for a Project, that results in material noncompliance with any
Hazardous Substances Law, or any Release of Hazardous Substances on or from any
such Project site, that has resulted in or could reasonably be expected to
result in a Material Adverse Effect on any Borrower Entity, and (ii) pending or,
to Borrower’s Knowledge, threatened material Environmental Claim against
Borrower or arising in connection with occupying or conducting operations on or
at any Project which could reasonably be expected to have a Material Adverse
Effect on any Borrower Entity.

(j) Any judgment affecting any Borrower Entity in excess of $250,000;

(k) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Borrower or
compliance with the terms of this Agreement and the other Operative Documents
that in each case is necessary to administer the Term Loan as the Lender may
reasonably request.

5.4 Financial Statements.

(a) Deliver to the Lender:

(i) As soon as available but no later than thirty (30) days after the close of
each calendar month, a Portfolio Report.

(ii) As soon as available but no later than forty-five (45) days after the close
of each quarterly period of its fiscal year, quarterly (and year-to-date)
unaudited consolidated financial statements of Borrower as of the end of such
period, including a balance sheet and the related statement of income,
stockholders’ or member’s equity and cash flows, in each case setting forth
comparative figures for the previous dates and periods, to the extent available;

 

32

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(iii) As soon as available but no later than one hundred and twenty (120) days
after the close of each applicable fiscal year, (A) unqualified audited
consolidated financial statements of Borrower and (B) consolidating financial
statements of Borrower as of the end of such fiscal year including a balance
sheet and the related statement of income, stockholders’ or members’ equity and
cash flows, in each case setting forth comparative figures for the previous
fiscal year, to the extent available; all prepared in accordance with GAAP and,
in the case of Section 5.4(a)(ii)(A), certified by Novogradac & Company LLP.
Such certificate shall not be qualified, or limited, because of restricted or
limited examination by such accountant of any material portion of the records of
the applicable Person; and

(iv) Each time the financial statements described in clauses (ii) and
(iii) above are delivered under this Section 5.4, a certificate signed by an
authorized Responsible Officer of the Borrower shall be delivered along with
such financial statements, certifying that such Responsible Officer has made or
caused to be made a review of the transactions and financial condition of the
Borrower during the relevant fiscal period and that, to the knowledge of such
Responsible Officer, no Default or Event of Default exists or if any such event
or condition existed or exists, the nature thereof and the corrective actions
that Borrower has taken or proposes to take with respect thereto.

5.5 Reports.

(a) Deliver to the Lender copies of any documents and reports furnished to any
Borrower Entity by a Governmental Authority or by any counterparty to a Project
Document for a Project, or furnished by any Borrower Entity to a Governmental
Authority or such counterparty, in any case if the same could be reasonably
expected to be material to Borrower or the Projects.

(b) Subject to Section 6.11, promptly after the execution and delivery thereof,
Borrower shall furnish the Lender with copies of all amendments, supplements or
modifications of any Project Documents.

5.6 Existence, Conduct of Business. Except as otherwise expressly permitted
under this Agreement, (a) maintain and preserve its existence as a Delaware
limited liability company, and all material rights, privileges and franchises
necessary or desirable in the normal conduct of their respective businesses;
(b) perform, and cause all other Borrower Entities to perform, all of the such
Person’s material contractual obligations under the Operative Documents and all
other material agreements and contracts by which it is bound, maintain all
Applicable Permits, which are necessary to conduct its business and to own,
insure, operate and maintain its interest in the Projects in the manner
contemplated by the Operative Documents; and (c) engage only in the business
contemplated by the Operative Documents to which it is a party.

5.7 Books, Records, Access. Maintain books, accounts and records with respect to
Borrower in accordance with GAAP and in material compliance with the regulations
of any Governmental Authority having jurisdiction thereof, and permit employees,
consultants, advisers or agents of Lender during normal business hours and at
any hour if any Event of Default has occurred and is continuing and upon
reasonable prior notice to Borrower to inspect all of Borrower’s properties to
examine or audit all of Borrower’s books, accounts and records and make copies
and memoranda thereof.

 

33

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

5.8 Preservation of Rights; Further Assurances.

(a) Preserve, protect and defend the material rights of each of the Borrower
Entities under each and every Project Document related to any Project, including
(where it is in the best interest of such Project in the judgment of Borrower)
prosecution of suits to enforce any right of Borrower thereunder and enforcement
of any claims with respect thereto.

(b) From time to time as reasonably requested by the Lender, execute,
acknowledge, record, register, deliver and/or file all such notices, statements,
instruments and other documents (including any financing statement, continuation
statement, certificate of title or estoppel certificate) relating to the Term
Loan and other Obligations of Borrower hereunder stating the interest and
charges then due, and take such other steps as may be necessary or advisable to
render fully valid and enforceable under all applicable laws the rights, Liens
and priorities of the Lender with respect to the Collateral, in each case in
such form and at such times as shall be reasonably satisfactory to the Lender.

5.9 Taxes and Other Government Charges. Pay, or cause to be paid, as and when
due and prior to delinquency, all taxes, assessments and governmental charges of
any kind that may at any time be lawfully assessed or levied against or with
respect to any Borrower Entity. However, Borrower may contest in good faith any
such taxes, assessments and other charges and, in such event, may permit the
taxes, assessments or other charges so contested to remain unpaid during any
period, including appeals, when Borrower is in good faith contesting the same,
so long as, with respect to any such dispute (or aggregate pending disputes) in
an amount greater than Two Hundred Fifty Thousand Dollars ($250,000),
(a) adequate reserves to the extent required by GAAP have been established to
the satisfaction of the Lender; (b) enforcement of the contested tax, assessment
or other charge is effectively stayed for the entire duration of such contest;
and (c) any tax, assessment or other charge determined to be due, together with
any interest or penalties thereon, is paid when due after resolution of such
contest.

5.10 Compliance With Laws, Instruments, Etc. Comply, or cause compliance, in all
material respects, with all Legal Requirements applicable to any Borrower
Entity; provided that Borrower may contest by appropriate proceedings conducted
in good faith the validity or application of any such Legal Requirements, so
long as neither Lender nor any Borrower Entity shall be subject to any criminal
liability.

5.11 Permits. Maintain all Applicable Permits necessary for the operation of
each Project. If an Applicable Permit is revoked or cancelled by the issuing
agency or other Governmental Authority having jurisdiction and such revocation
or cancellation could be reasonably like to result in a Material Adverse Effect
on any Borrower Entity, replace such Applicable Permit with an analogous
Applicable Permit within forty-five (45) days after such revocation or
termination.

 

34

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

5.12 Indemnification.

(a) Without duplication of Borrower’s obligations under Section 2.3(d) or
Section 2.4 (and excluding any items or events specifically excluded from
Borrower’s obligations thereunder), and subject to Section 5.12(b), Borrower
shall indemnify, defend and hold harmless the Lender and its respective
officers, directors, shareholders, controlling persons, employees, agents and
servants (collectively, the “Indemnitees”) from and against and reimburse the
Indemnitees for:

(i) any and all claims, obligations, liabilities, losses, damages, injuries (to
person, property, or natural resources), actions, suits, judgments, costs and
expenses (including reasonable attorney’s fees) of whatever kind or nature,
demanded, asserted or claimed against any such Indemnitee by any third party in
any way relating to, or arising out of or in connection with this Agreement and
the other Financing Documents (collectively, “Claims”); and

(ii) any and all Claims asserted against any Indemnitee and arising in
connection with the release or presence of any Hazardous Substances at any site
of a Project, whether foreseeable or unforeseeable, including all costs of
removal and disposal of such Hazardous Substances, all reasonable costs required
by Governmental Authorities or under any Governmental Rule to be incurred in
(A) determining whether such Projects are in compliance; and (B) causing such
Projects to be in compliance, with all applicable Legal Requirements, all
reasonable costs associated with claims for damages to persons or property, and
reasonable attorneys’ and consultants’ fees and court costs, but excluding any
such Claims arising after foreclosure by the Lender under the Financing
Documents or attributable to acts or omissions of Lender or their agents
thereafter.

(b) The foregoing indemnities shall not apply with respect to a Indemnitee, to
the extent arising as a result of the gross negligence or willful misconduct of
such as determined by a final non appealable judgment of a court of competent
jurisdiction.

(c) The provisions of this Section 5.12 shall survive foreclosure under the
Security Documents and the indefeasible satisfaction or discharge of Borrower’s
obligations (including the Obligations) hereunder, and shall be in addition to
any other rights and remedies of the Lender.

(d) In case any action, suit or proceeding subject to the indemnity of this
Section 5.12 shall be brought against any Indemnitee, such Indemnitee shall
notify Borrower of the commencement thereof, and Borrower shall be entitled, at
its expense, acting through counsel reasonably acceptable to such Indemnitee, to
participate in, and, to the extent that Borrower desires, to assume and control
the defense thereof. Such Indemnitee shall be entitled, at its expense, to
participate in any action, suit or proceeding the defense of which has been
assumed by Borrower. Notwithstanding the foregoing, Borrower shall not be
entitled to assume and control the defenses of any such action, suit or
proceedings if and to the extent that, in the reasonable opinion of such
Indemnitee and its counsel, such action, suit or proceeding involves the
potential imposition of criminal liability upon such Indemnitee or a potential
or actual conflict of interest between such Indemnitee and Borrower, and in such
event (other than with respect to disputes between such Indemnitee and another
Indemnitee) Borrower shall pay the reasonable expenses of such Indemnitee in
such defense; provided that Borrower shall not be required to pay any such
expenses of more than one (1) counsel designated by the Indemnitee.

 

35

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(e) Borrower shall deliver to such Indemnitee a copy of each material document
in Borrower’s possession or which Borrower is entitled to receive filed or
served on any party in such action, suit or proceeding, and each material
document which Borrower possesses relating to such action, suit or proceeding.

(f) Upon indefeasible payment of any Claim by Borrower pursuant to this
Section 5.12, Borrower, without any further action, shall be subrogated to any
and all claims that such Indemnitee may have relating thereto, and such
Indemnitee shall cooperate with Borrower and give such further assurances as are
necessary or advisable to enable Borrower vigorously to pursue such claims.

(g) Any amounts payable by Borrower pursuant to this Section 5.12 shall be
payable on the date such amount is required to be paid by the applicable
Indemnitee and in no event later than thirty (30) days after Borrower receives
an invoice for such amounts from any applicable Indemnitee. If such amounts are
not paid within such thirty (30) day period, then such amounts shall bear
interest at the Default Rate.

5.13 Accounts. Borrower shall with respect to any Project, cause all Customer
Payments, and all other Revenues to be deposited directly to the applicable
Accounts. No Borrower Entity shall open or maintain any accounts other than the
Accounts and the Local Account, except as permitted under Section 3.1(a) of the
Collateral Agency and Depositary Agreement with respect to the Existing Bank
Accounts, which accounts shall be closed immediately following the thirty
(30) day period referenced therein. The aggregate balance in the Local Account
shall not exceed $3000 and the amounts on deposit therein shall be used
exclusively to refund amounts due to Host Customers under the Customer
Agreements in accordance with the Collateral Agency and Depositary Agreement.

5.14 Compliance with Anti Terrorism Laws.

(a) Borrower hereby covenants and agrees that it will not conduct, and will not
permit any Member or any other Borrower Entity to conduct, business with or
engage in any transaction with any person or entity named on any of the OFAC
Lists or any persons or entities determined and publicly announced by the
Secretary of the Treasury pursuant to Executive Order 13224 to be owned by,
controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in the OFAC Lists; provided that
Borrower shall not have any liability under this provision arising out of the
transactions with the Lender or its agents contemplated by this Agreement.
Borrower hereby covenants and agrees that it will comply at all times with the
requirements of all Anti-Terrorism Laws.

 

36

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(b) Borrower hereby covenants and agrees that if it Borrower obtains Borrower’s
Knowledge or receives any written notice that Borrower, Member or any Affiliate
thereof, is named on any of the OFAC Lists (such occurrence, an “OFAC
Violation”), the Borrower will immediately (i) give written notice to the Lender
of such OFAC Violation, and (ii) comply with all applicable Governmental Rules
with respect to such OFAC Violation (regardless of whether the party included on
any of the OFAC Lists is located within the jurisdiction of the United States of
America), including, without limitation, the Anti-Terrorism Laws, and Borrower
hereby authorizes and consents to the Lender taking any and all steps Lender
deems necessary, in its sole discretion, to comply with all applicable
Governmental Rules with respect to any such OFAC Violation, including, without
limitation, the requirements of the Anti-Terrorism Laws (including the
“freezing” and/or “blocking” of assets).

5.15 Separateness Provisions. Borrower shall comply, and shall cause the
Borrower Entities and Member to comply with the provisions set forth on Schedule
5.15.

5.16 Backup Servicer. Borrower shall enter into an Accession Agreement no later
than February 8, 2013.

5.17 Interest Rate Cap. Borrower shall enter into the Interest Rate Cap no later
than February 28, 2013.

5.18 [***]. [***].

5.19 [***]. [***].

ARTICLE 6

NEGATIVE COVENANTS OF BORROWER

Borrower covenants and agrees that, so long as this Agreement is in effect, it
shall not, and shall not permit any other Borrower Entity to, without the prior
written consent of the Lender:

6.1 Contingent Liabilities. Become liable as a surety, guarantor, accommodation
endorser or otherwise, for or upon the obligation of any other Person, provided,
however, that this Section 6.1 shall not be deemed to prohibit (a) the
acquisition of goods, supplies or merchandise in the normal course of business
on normal trade credit; or (b) the endorsement of negotiable instruments
received in the normal course of its business.

6.2 Limitations on Liens. (a) Create or assume any Lien on any Collateral,
whether now owned or hereafter acquired, except for Permitted Liens or
(b) suffer to exist any Lien on any of its property, whether now owned or
hereafter acquired, except for Permitted Liens.

 

37

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

6.3 Indebtedness. Incur, create, assume or permit to exist any Debt except for
the Term Loan and the other Obligations under the Financing Documents.

6.4 Sale or Lease of Assets. Sell, lease, assign, transfer or otherwise dispose
of assets, whether now owned or hereafter acquired (a) except in the ordinary
course of its business or as contemplated by the Operative Documents and
Customer Agreements (and provided any sale proceeds received pursuant to a
Customer Buyout are used to prepay the Term Loan in accordance with
Section 2.1(f)(ii)), and (b) except for obsolete, worn out or replaced property
not used or useful in its business or any Project which has been released from
the Collateral pursuant to Section 2.8 hereof.

6.5 Changes. Change the nature of its business or expand its respective business
beyond the business contemplated in the Operative Documents.

6.6 Distributions. Directly or indirectly, make or declare any dividend or other
distribution (in cash, property or obligation) on, or other payment on account
of, any interest in Borrower or any payment of principal or interest in respect
of the Term Loan or Debt to a Person.

6.7 Investments. Make or permit to remain outstanding any advances or loans or
extensions of credit to, or purchase, redeem or own any stock, bonds, notes,
debentures or other securities, other ownership interests or Equity Rights of
any Person, except for investments in the Projects as contemplated in the
Project Documents, Permitted Investments and as otherwise contemplated by the
Operative Documents.

6.8 Regulations. Apply any part of the proceeds of the Term Loan or Revenues or
any other amounts received by the Borrower as a result of owning a Project to
the purchasing or carrying of any margin stock within the meaning of Regulations
T, U or X of the Federal Reserve Board, or any regulations, interpretations or
rulings thereunder.

6.9 Revenues. Use, pay, transfer, distribute or dispose of any Revenues, except
as contemplated by the Financing Documents.

6.10 Dissolution. Liquidate or dissolve, or sell or lease or otherwise transfer
or dispose of, all or any substantial part of its respective property, assets or
business, or combine, merge or consolidate with or into any other entity other
than a Borrower Entity; provided, however, that each Borrower Entity may sell,
or otherwise dispose of assets as permitted by Section 6.4.

6.11 Amendments. Borrower shall not (i) terminate or cancel, (ii) agree to any
increase in expenses under, or (iii) waive any default under, or material breach
of, or the performance of a material obligation by any other Person under any
Project Document without first obtaining the prior written consent of the
Lender.

6.12 Name and Location; Fiscal Year. Change its name, its principal place of
business, or its fiscal year without providing the Lender at least thirty
(30) days written notice.

 

38

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

6.13 Assignment. Assign its rights hereunder or under any of the Financing
Documents or any other Project Document for a Project to any Person, except to
the extent such rights have been released from the Collateral pursuant to
Section 2.8 hereof or in respect of a Permitted Lien.

6.14 Transfer of Interest. [***] cause, make, suffer, permit or consent to any
creation, sale, assignment or transfer of any ownership interest or other
interest in any Borrower Entity.

6.15 Transfer of Customer Agreements. Cause, make, suffer, permit or consent to
any sale, assignment or transfer of and Customer Agreement to any counterparty
which does not satisfy the Minimum Credit Requirements; provided, however, in
the case of the transfer of a Customer Agreement due to the death or the divorce
of such Host Customer, there is no Minimum Credit Requirement.

ARTICLE 7

EVENTS OF DEFAULT; REMEDIES

7.1 Borrower Events of Default. The occurrence of any of the following events
shall constitute an event of default (individually, an “Event of Default,” and
collectively, the “Events of Default”) hereunder:

(a) Failure to Make Payments. Borrower shall fail to pay, in accordance with the
terms of this Agreement, (i) any payments of principal required under
Section 2.1(c) or mandatory prepayments payable under Section 2.1(g)(ii), with
respect to the Term Loan, in each case within two (2) Business Days after the
date that such sum is due, or (ii) any interest on the Term Loan, or any other
fee, cost, charge or other sum due under this Agreement, within three (3) days
after the date that such sum is due.

(b) Judgments. A final judgment or judgments for the payment of money (if such
payments are not covered by insurance or by a surety bond satisfactory to the
Lender) shall be entered against any Borrower Entity in the aggregate amount of
Two Hundred Fifty Thousand Dollars ($250,000) or more (other than (i) a judgment
which is discharged within thirty (30) days after its entry, or (ii) a judgment,
the execution of which is effectively stayed within thirty (30) days after its
entry but only for thirty (30) days after the date on which such stay is
terminated or expires) or which could be reasonably expected to result in a
Material Adverse Effect on the Borrower; provided, however, that any such
judgment or order shall not be (and shall not constitute part of) an Event of
Default under this Section 7.1 if and for so long as (i) within thirty (30) days
of the judgment being entered, the amount of such judgment order is covered by a
valid and binding policy of insurance or by a surety bond between the defendant
and the insurer covering payment thereof and (ii) such insurer or surety has
been notified of, and has accepted the claim made for payment of, the amount of
such judgment or order.

(c) Misstatements. Any (i) representation or warranty made by any Borrower
Entity, SolarCity or Member in the Financing Documents, any amendment or
modification thereof or waiver thereto, or any financial statement furnished
pursuant thereto or (ii) certificate made or prepared by, under the control of
or on behalf of Borrower and furnished to the Lender pursuant to this Agreement
or any other Financing Document, in each such case, shall contain an untrue or
misleading statement of a material fact as of the date such statement was made
or certificate was so dated, as applicable, and Borrower knew such statement to
be untrue or misleading.

 

39

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(d) Bankruptcy; Insolvency. Any Borrower Entity shall become subject to a
Bankruptcy Event.

(e) Breach of Financing Documents.

(i) Borrower shall fail to perform or observe any of the covenants set forth in
Section 5.18, Section 5.19 or Article 6 hereof.

(ii) Any Borrower Entity or Member shall fail to perform or observe any other
covenant to be performed or observed by it hereunder or under any Financing
Document and not otherwise specifically provided for elsewhere in this
Section 7.1(e), and such failure shall continue unremedied for a period of
thirty (30) days.

(f) Security. Any of the Security Documents, once executed and delivered, shall,
except as the result solely of the acts or omissions of the Lender or a Change
of Law, fail to provide the Lender a first priority perfected security interest
(subject only to Permitted Liens) in the Collateral, security interest, rights,
titles, interest, remedies, powers or privileges intended to be created thereby
or cease to be in full force and effect, or the validity thereof or the
applicability thereof to the Term Loan, the Note, or any other obligations
purported to be secured or guaranteed thereby or any part thereof shall be
disaffirmed by or on behalf of any Borrower Entity, Member or any other party
thereto or there shall occur a default or event of default (however defined)
under any of the Security Documents.

(g) Change of Control. Any Borrower Entity or Member shall transfer all or a
portion of equity interest in any of its or their respective Subsidiaries [***].

7.2 Remedies. Upon the occurrence and during the continuation of an Event of
Default, the Lender may, and at its election shall, exercise any or all of the
following rights and remedies (without further notice of default, presentment or
demand for payment, protest or notice of non-payment or dishonor, or other
notices or demands of any kind, all such notices and demands being waived), in
any combination or order that the Lender may elect, in addition to such other
rights or remedies as the Lender may have hereunder, under the Security
Documents or at law or in equity:

(a) Cure by Lender. Without any obligation to do so, make disbursements to or on
behalf of Borrower to cure any Event of Default hereunder and to cure any
default and render any performance required of Borrower under any Project
Documents as the Lender in its sole discretion may consider necessary or
appropriate, whether to preserve and protect the Collateral or the Lender’
interests therein or for any other reason, and all sums so expended, together
with interest on such total amount at the Default Rate (but in no event shall
the rate exceed the maximum lawful rate), shall be repaid by Borrower to the
Lender on demand and shall be secured by the Financing Documents,
notwithstanding that such expenditures may, together with amounts advanced under
this Agreement, exceed the amount of the Commitment.

 

40

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(b) Acceleration. Declare and make all sums of accrued and outstanding principal
and accrued but unpaid interest remaining under this Agreement together with all
unpaid fees, costs, charges and amounts due hereunder or under any other
Financing Document, immediately due and payable, provided that in the event of
an Event of Default occurring under Section 7.1(d), all such amounts shall
become immediately due and payable without further act of the Lender or any
other Person.

(c) Cash Collateral. Apply or execute upon any amounts on deposit in any Account
or any other moneys of any Borrower Entity on deposit with the Lender in the
manner provided in the Collateral Agency and Depositary Agreement and the UCC
and other relevant statutes and decisions and interpretations thereunder with
respect to cash collateral.

(d) Foreclosure with respect to Collateral. Initiate foreclosure proceedings
with respect the Collateral, in the manner provided in the Security Documents,
the UCC and other relevant statutes and decisions and interpretations thereunder
with respect to such Collateral.

ARTICLE 8

MISCELLANEOUS

8.1 Addresses. Any communications between the parties hereto or notices provided
herein to be given may be given to the following addresses:

To Borrower:

City UB Solar, LLC

c/o SolarCity Corporation

3055 Clearview Way

San Mateo, CA 94402

Attention: General Counsel

Telephone: 650-638-1028

Fax No.: 650-638-1029

Email: legal@solarcity.com

 

41

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

To the Lender:

Union Bank, N.A.

445 S. Figueroa St., 15th Floor

Los Angeles, CA 90071

Attn: Portfolio Manager

Phone No.: 213-236-6444

Fax No.: 213-236-6460

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person; (b) if sent by a nationally recognized overnight delivery service;
(c) in the event overnight delivery services are not readily available, if
mailed by first class mail, postage prepaid, registered or certified with return
receipt requested; or (d) if sent by electronic mail with a confirmation of
receipt. Notice so given shall be effective upon receipt by the addressee,
except that communication or notice so transmitted by electronic mail or other
direct written electronic means shall be deemed to have been validly and
effectively given on the day (if a Business Day and, if not, on the next
following Business Day) on which it is transmitted if transmitted before 4 p.m.,
recipient’s time, and if transmitted after that time, on the next following
Business Day. Any party shall have the right to change its address for notice
hereunder to any other location by giving of thirty (30) days’ written notice to
the other parties in the manner set forth hereinabove.

8.2 Additional Security; Right to Set-Off. Any deposits or other sums at any
time credited or due from Lender and any sums, securities or other property of
Borrower in the possession of the Lender may at all times be treated as
collateral security for the payment of the Term Loan and the Note and all other
obligations of Borrower to the Lender under this Agreement and the other
Financing Documents, and Borrower hereby pledges to the Lender for the benefit
of the Lender and grants the Lender a security interest and Lien in and to all
such deposits, sums, securities or other property. Regardless of the adequacy of
any other collateral, the Lender and only the Lender, may execute or realize on
the Lender’ security interest in any such deposits or other sums credited by or
due from the Lender to Borrower, and may apply any such deposits or other sums
to or set them off against Borrower’s obligations to Lender under the Note and
this Agreement at any time after the occurrence and during the continuance of
any Event of Default.

8.3 Delay and Waiver. No delay or omission to exercise any right, power or
remedy accruing to the Lender upon the occurrence of any Event of Default or any
breach or default of Borrower under any other Financing Document shall impair
any such right, power or remedy of the Lender, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring, nor shall any waiver of any
single Event of Default or other breach or default be deemed a waiver of any
other Event of Default or other breach or default theretofore or thereafter
occurring. Any waiver, indulgence, permit, consent or approval of any kind or
character on the part of the Lender of any Event of Default or other breach or
default under this Agreement or any other Financing Document, or any waiver on
the part of the Lender of any provision or condition of this Agreement or any
other Financing Document, must be in a writing expressly referencing this
Agreement and shall be effective only to the extent in such writing specifically
set forth. All remedies, either under this Agreement or any other Financing
Document or by law or otherwise afforded to the Lender, shall be cumulative and
not exclusive.

 

42

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.4 Costs, Expenses and Attorneys’ Fees. Borrower shall, upon the execution of
this Agreement and the making of the Term Loan, pay to the Lender all of its
reasonable costs and expenses incurred in connection with the preparation,
negotiation, closing and costs of administering this Agreement and the other
Financing Documents contemplated hereby, including the reasonable fees, expenses
and disbursements of Sidley Austin LLP and other attorneys retained by the
Lender in connection with conducting due diligence with respect to the Projects
and Borrower, the preparation of the Financing Documents and any amendments
hereof or thereof, or the negotiation, closing and administration of this
Agreement and the other Financing Documents after the Closing Date, and the
reasonable fees, expenses and disbursements of any engineering, insurance or
other consultants to the Lender incurred in connection with this Agreement,
Financing Documents or the Term Loan or Commitment including any reasonable
fees, expense and disbursements related to conducting due diligence with respect
to the Projects and the Borrower, and the reasonable travel, out-of-pocket,
telecommunication, filing and recording, due diligence, computer, duplication,
messenger, printing, appraisal, audit and tombstone costs and expenses incurred
by the Lender and its attorneys and consultants; provided, however, Borrower
shall not be responsible for and shall not reimburse for such fees which in the
aggregate are in excess of $70,000. Borrower shall reimburse the Lender for all
costs and expenses, including all attorneys’ fees, expended or incurred by the
Lender in enforcing this Agreement or the other Financing Documents in
connection with an Event of Default, in actions for declaratory relief in any
way related to this Agreement, in collecting any sum which becomes due the
Lender on the Note or under the Financing Documents.

8.5 Entire Agreement. This Agreement and any agreement, document or instrument
attached hereto or referred to herein integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral negotiations and
prior writings in respect to the subject matter hereof. In the event of any
conflict between the terms, conditions and provisions of this Agreement and any
such agreement, document or instrument, the terms, conditions and provisions of
this Agreement shall prevail. This Agreement and the other Financing Documents
may only be amended or modified by an instrument in writing signed by Borrower,
the Lender and any other parties to be charged and in accordance with the terms
of this Agreement.

8.6 Governing Law. THIS AGREEMENT, AND ANY INSTRUMENT OR AGREEMENT REQUIRED
HEREUNDER (TO THE EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN), SHALL BE GOVERNED
BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND WITHOUT REFERENCE TO
CONFLICTS OF LAWS.

8.7 Severability. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

 

43

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.8 Headings. Paragraph headings and a table of contents have been inserted in
this Agreement as a matter of convenience for reference only and it is agreed
that such paragraph headings are not a part of this Agreement and shall not be
used in the interpretation of any provision of this Agreement.

8.9 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP and practices consistent with those applied
in the preparation of the financial statements submitted by Borrower to the
Lender, and (unless otherwise indicated) all financial data submitted pursuant
to this Agreement shall be prepared in accordance with such principles and
practices.

8.10 Additional Financing. The parties hereto acknowledge that the Lender has
made no agreement or commitment to provide any financing except as set forth
herein.

8.11 No Partnership, Etc. The Lender and Borrower intend that the relationship
between them shall be solely that of creditor and debtor. Nothing contained in
this Agreement, the Note or in any of the other Financing Documents shall be
deemed or construed to create a partnership, tenancy-in-common, joint tenancy,
joint venture or co-ownership by or between or among the Lender and Borrower or
any other Person. The Lender shall not be in any way responsible or liable for
the debts, losses, obligations or duties of Borrower or any other Person with
respect to the Projects or otherwise. All obligations to pay real property or
other taxes, assessments, insurance premiums, and all other fees and charges
arising from the ownership, operation or occupancy of the Projects and to
perform all obligations under other agreements and contracts relating to the
Projects shall be the sole responsibility of Borrower.

8.12 Limitation on Liability. NO CLAIM SHALL BE MADE BY ANY PARTY HERETO OR ANY
OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS AGAINST ANY OTHER
PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (WHETHER OR NOT THE
CLAIM THEREFOR IS BASED ON CONTRACT, TORT, DUTY IMPOSED BY LAW OR OTHERWISE), IN
CONNECTION WITH, ARISING OUT OF OR IN ANY WAY RELATED TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR ANY ACT OR
OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND EACH PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

8.13 Waiver of Jury Trial. THE LENDER AND BORROWER HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF ANY AGENT, THE LENDER OR BORROWER. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER TO ENTER INTO THIS AGREEMENT.

 

44

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.14 Consent to Jurisdiction. The Lender and Borrower agree that any legal
action or proceeding by or against Borrower or with respect to or arising out of
this Agreement, the Note or any other Financing Document may be brought in or
removed to the state or federal district courts of the State of New York, as the
Lender may elect. By execution and delivery of the Agreement, the Lender and
Borrower accept, for themselves and in respect of their property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Lender and
Borrower irrevocably consent to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified airmail, postage prepaid, to the Lender or
Borrower, as the case may be, at their respective addresses for notices as
specified herein and that such service shall be effective five (5) Business Days
after such mailing. Nothing herein shall affect the right to serve process in
any other manner permitted by law or the right of the Lender to bring legal
action or proceedings in any other competent jurisdiction, including judicial or
non-judicial foreclosure of any deed of trust. The Lender and Borrower further
agree that the aforesaid courts of the State of New York and of the United
States of America shall have exclusive jurisdiction with respect to any claim or
counterclaim of Borrower based upon the assertion that the rate of interest
charged by the Lender on or under this Agreement, the Term Loan and/or the other
Financing Documents is usurious. The Lender and Borrower hereby waive any right
to stay or dismiss any action or proceeding under or in connection with any or
all of the Projects, this Agreement or any other Financing Document brought
before the foregoing courts on the basis of forum non conveniens.

8.15 Usury. Nothing contained in this Agreement or the Note shall be deemed to
require the payment of interest or other charges by Borrower or any other Person
in excess of the amount which the holders of the Note may lawfully charge under
any applicable usury laws. In the event that the holders of the Note shall
collect moneys which are deemed to constitute interest which would increase the
effective interest rate to a rate in excess of that permitted to be charged by
applicable law, all such sums deemed to constitute interest in excess of the
legal rate shall, upon such determination, at the option of the holder of the
Note, be returned to Borrower or credited against the principal balance of the
Note then outstanding.

8.16 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns. Borrower may not assign or otherwise transfer
any of its rights under this Agreement without the prior written consent of the
Lender. Lender may assign or participate its rights in, to and under this
Agreement (a) at any time to any of its Affiliates, without the consent of the
Borrower, (b) to any other Person with the prior written consent of the Borrower
(such consent not to be unreasonably withheld), unless an Event of Default has
occurred and is continuing, in which case Borrower’s consent is not required.

 

45

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.17 Patriot Act Compliance. The Lender hereby notifies Borrower that, pursuant
to the requirements of the Patriot Act, it shall be required to obtain, verify
and record information that identifies Borrower, which information includes the
names and addresses and other information that will allow it to identify
Borrower in accordance with the requirements of the Patriot Act. Borrower shall
promptly deliver information described in the immediately preceding sentence
when requested by the Lender in writing pursuant to the requirements of the
Patriot Act.

8.18 Counterparts. This Agreement may be executed in one or more duplicate
counterparts and by facsimile or other electronic transmission and when signed
by all of the parties listed below shall constitute a single binding agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

46

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Loan Agreement to be duly
executed by their officers thereunto duly authorized as of the day and year
first above written.

 

CITY UB SOLAR, LLC, a Delaware

limited liability company, as Borrower

By:

  /s/ Peter Rive Name: Peter Rive Title: Chief Operating Officer

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

UNION BANK, N.A., a national banking

association, as Lender

By:

  /s/ Rita H. Dailey Name: Rita H. Dailey Title: SVP

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.